       Case 6:21-cv-00511-ADA Document 289 Filed 09/15/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                               WACO
                               WACO DIVISION


FRESHUB, INC., FRESHUB, LTD.              §
                                          §     CIVIL NO:
vs.                                       §     WA:21-CV-00511-ADA
                                          §
AMAZON.COM INC., AMAZON DIGITAL           §
SERVICES, LLC, PRIME NOW, LLC,
WHOLE FOODS MARKET INC., WHOLE
FOODS MARKET SERVICES, INC.,
AMAZON.COM SERVICES LLC


              ORDER CANCELLING MOTION HEARING


      IT IS HEREBY ORDERED that the above entitled and numbered case having been set
for MOTION HEARING on Thursday, September 16, 2021 at 01:30 PMis hereby
CANCELLED until further order of the court.

       IT IS SO ORDERED this 15th day of September, 2021.




                                          Alan D Albright
                                          UNITED STATES DISTRICT JUDGE
